Citation Nr: 0506994	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in '


THE ISSUE

Entitlement to an effective date earlier than November 24, 
1999, for a grant of improved pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted the veteran's 
claim of entitlement to improved pension benefits, effective 
July 23, 2001.  The veteran perfected an appeal to the Board 
challenging the effective date assigned by the RO for his 
entitlement to improved pension benefits.

When this matter was previously before the Board in October 
2003 it was remanded for further development and 
adjudication; because the RO has confirmed and continued the 
denial of the veteran's claim, this case has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the 
veteran's claim of entitlement to nonservice-connected 
pension benefits; that same month, the veteran was provided 
notice of the September 1994 rating decision and of his 
appellate rights, but did not appeal this determination.

2.  The veteran has not asserted that the September 1994 
rating action that denied his claim of entitlement to 
nonservice-connected pension benefits was clearly and 
unmistakably erroneous.

3.  It is neither shown, nor does the veteran allege, that in 
the year prior to the receipt of his reopened claim of 
entitlement to improved pension benefits on November 24, 
1999, he was both permanently and totally disabled and 
prevented by a disability from applying for pension for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled.  

4.  The veteran's application to reopen his claim of 
entitlement to improved pension benefits was received by VA 
on November 24, 1999.

5.  In a rating decision dated in August 2000, the RO granted 
entitlement to improved pension benefits, effective November 
24, 1999, the date of VA's receipt of the application to 
reopen a claim for these benefits.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1994 decision that denied 
the veteran's claim of entitlement to nonservice-connected 
pension benefits is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (1994).

2.  Entitlement to an effective date prior to November 24, 
1999, for the award of improved pension benefits, is not 
shown as a matter of law.  38 U.S.C.A. §§ 5110, 7105(c) (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was filed in 
November 1999, and in May 2004 the RO issued the veteran a 
"VCAA" letter that did not advise him of the relevant 
criteria for an earlier effective date for a grant of 
improved pension benefits.

The Board acknowledges that it remanded this claim in October 
2003 for the purpose of providing him with that VCAA notice.  
The Board notes, however, that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that 
the failure to comply with the notice requirement of the VCAA 
is not prejudicial to the veteran if, as here, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, 
subsequent to the Board's October 2003 remand, the Court has 
held that a veteran asserting entitlement to an earlier 
effective date is not prejudiced by failure to provide him a 
VCAA notice if, based on the facts of the case, entitlement 
to an earlier effective date is not shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that he has not been prejudiced 
by the RO's failure to provide him an appropriate VCAA 
notice.

Background and Analysis

In a September 1994 rating decision, the RO denied the 
veteran's original claim of entitlement to nonservice-
connected pension benefits.  That same month, the RO notified 
him of the decision and of his appellate rights.  The veteran 
did not appeal the determination, and thus the September 1994 
rating action became final.

In support of his claim of entitlement to an effective date 
retroactive to the filing of his original claim in May 1994, 
the veteran does not maintain that he did not receive notice 
of the September 1994.  Instead, he reports that when he 
filed his initial claim he had fibromyalgia, which the Social 
Security Administration (SSA) determined was sufficiently 
disabling to justify an award of disability benefits from 
that agency.  In this regard, he argues if the SSA found that 
he was eligible for disability benefits based on his 
fibromyalgia, and since he maintains that his improved 
pension benefits claim was granted based on the same evidence 
considered by the SSA, entitlement to an earlier effective 
date for an award of improved pension benefits is warranted, 
retroactive to 1994.

Except as otherwise provided in chapter 51 of title 38 of the 
United States Code, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

Here, because the RO has assigned November 24, 1999, as the 
effective date of the veteran's entitlement to improved 
pension benefits, which is the date he filed his reopened 
claim for these benefits, unless an exception applies, the RO 
has already awarded him the earliest possible effective date 
for that award.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

Under the provisions of 38 U.S.C.A. § 5110(b)(3), however, 
the effective date of an award of disability pension to a 
veteran described in subparagraph (B) of § 5110(b)(3) is the 
date of application or the date on which the veteran became 
permanently and totally disabled, if the veteran applies for 
a retroactive award within one year from such date, whichever 
is to the advantage of the veteran.  38 U.S.C.A. § 
5110(b)(3)(A).  A veteran referred to in subparagraph (A) of 
§ 5110(b)(3) is a veteran who is permanently and totally 
disabled and who is prevented by a disability from applying 
for pension for a period of at least 30 days beginning on the 
date on which the veteran became permanently and totally 
disabled.  38 U.S.C.A. § 5110(b)(3)(B).  See Wilson v. Brown, 
5 Vet. App. 103 (1993), 38 C.F.R. § 3.400(b)(1)(ii).  

Here, there is no medical evidence showing that in the year 
prior to VA's receipt of the veteran's reopened claim for 
improved pension benefits on November 24, 1999, that he was 
both permanently and totally disabled and prevented by a 
disability from applying for pension for a period of at least 
30 days beginning on the date on which he became permanently 
and totally disabled.  Indeed, the Board emphasizes that the 
veteran has not even contended that such was the case.  
Accordingly, the exception does not apply and this case must 
be adjudicated under the general provisions of 38 U.S.C.A. § 
5110(a), which as noted above, yields a determination that 
the RO has already awarded him the earliest possible date 
available under the law.  

In light of the foregoing, the Board finds that the veteran's 
arguments are without merit and that his claim for an 
effective date prior to November 24, 1999, for an award of 
improved pension benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  


ORDER

An effective date earlier than November 24, 1999, for 
entitlement to improved pension benefits, is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


